DETAILED ACTION
This action is in response to the amendment filed 5/20/2021.
Claims 16, 19-24, 26, 28, 31-34, and 37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 8-10 of amendment, filed 5/11/2022, with respect to the rejection(s) of claim(s) 16, 22, 28, and 34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Le Clech.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 19, 22-24, 26, 28, 31, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0288597), hereinafter Kumar, in view of Marano et al. (US 2010/0138780), hereinafter Marano, in view of Le Clech (US 2011/0281568), hereinafter Le Clech, in view of Forstall et al. (US 9,049,302), hereinafter Forstall.

As per claim 16, Kumar teaches the following:
an electronic device, (see Fig. 1, 100), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 140); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to a second electronic device controlled by the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
in response to connecting to the second electronic device, identify a plurality of screens of an application being executed on the electronic device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices display the same content”.  Further see Kumar’s paragraphs [0037] and [0038], where a data item is shared “in response to” a NFC link being established, and paragraph [0039], where the NFC tag is generated and transmitted automatically, 
determine a master screen and a slave screen among the plurality of screens of the application.  As Kumar teaches in paragraph [0012], a data item is sent (master) and one or more additional data items are subsequently sent (slave screens).
However, Kumar does not explicitly teach of identifying an application being executed.  In a similar field of endeavor, Marano teaches of a method of displaying information of a mobile device on an external display (see Marano abstract).  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Therefore, the resource (application) is “identified” in that the resource is sent the notification because it is executing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the identification of a currently executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area. 
While Kumar does teach of identifying a primary content and supplemental contents based thereon (see Fig. 3), Kumar does not explicitly teach of displaying an incoming call screen and transmitting a call log and contact screen.  Le Clech teaches of a method of managing incoming telephony communication events on a user equipment display, (see abstract).  Le Clech further teaches of monitoring a telephony device for a communication event in Fig.3, step 308.  Le Clech further shows in Fig. 3, steps 314-318, a notification of the event may be generated, where the system retrieves supplemental sender information, and displays said notification on a device in communication with the telephony device.
Upon the modification of the primary and supplemental content of Kumar being modified to be that of call related information, one of ordinary skill in the art at the time would have arrived at:  in response to an incoming call being received from a third electronic device and related to the application, display an incoming call screen of the application, (see Le Clech Fig. 3, 406), and transmit a call log screen and a contact screen of the application as the slave screen to the second electronic device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the primary and supplementary content of Kumar with the telephone call related information of Le Clech.  One of ordinary skill would have been motivated to have made such modification because Kumar never limits themselves to the types of content which may be displayed and as LeClech teaches in paragraph [0001], providing call notification on a television interface was well known, and implanting such notification on a client device would benefit a user in giving greater control over managing the notifications.
Still further, while Le Clech teaches of supplemental information related to a calling party, (see Le Clech, paragraph [0028]), Le Clech does not explicitly recite such information being a call log screen and a contact screen.  Forstall teaches of a “Recent” screen (call log) and Contacts” screen in Fig. 6A.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the supplemental information of Kumar in view of Le Clech to include a call log screen and contact screen of Forstall.  One of ordinary skill would have been motivated to have made such modification because as Kumar teaches in paragraphs [0026]-[0029] that supplemental data items are identified based upon a primary data item, where call logs and contact screen are seen as being directly related to a telephone application.  Furthermore, as Le Clech teaches in paragraph [0028], such supplemental information is associated with a calling user for a receiving user to better identify said calling user, where a call log and contact screen would be beneficial to a user in aiding identification of a calling user.
The examiner would like to note that while the claim is being interpreted as displaying the call log and contact screens, this is in effort to further prosecution and the current limitations do not require any information whatsoever being displayed at the second device, only that the screens are transmitted.

Regarding claim 19, modified Kumar teaches the device of claim 16as described above.  However, Kumar does not explicitly tach of the electronic device displaying a call log screen and a contact screen, (slave screens).  Forstall teaches the following:
wherein the processor is further configured to control the display to display the slave screen.  As Forstall shows in Fig. 6A, a mobile device may present a “Recent” screen (call log) or a “Contacts” screen.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the device display of Kumar, with the call log and contacts screens of Forstall.  One of ordinary skill would have been motivated to have made such modification because such screens provided the well known benefit of allowing a user of a telephony device to better manage conversations and conversation histories.

As per claim 22, Kumar teaches the following:
an electronic device, (see Fig. 1, 150), comprising: 
a display, (see Fig. 4, 430); 
a communication system, (see Fig. 1, 160); and 
a processor, (see Fig. 4, 410), configured to: 
connect, through the communication system, to an external device controlling the electronic device.  See Fig. 1, receiving device 150, and Fig. 2, 210-230, for connection from source device to receiving device, 
fetch at least one display region on the display.  See Kumar, Fig. 2, 230, 
a plurality of screens of the application being identified in response to being connected to the external device, receive at least one screen comprising at least one of a first screen and at least one second screen of the application being executed by the external device, and a master screen and slave screen among the plurality of screens of the application being determined by the external device.  As Kumar teaches in paragraph [0048], “Once the NFC link 315 is established, the two devices display the same content” (identify which application is being executed).  Further see Kumar’s paragraphs [0037] and [0038], where a data item is shared “in response to” a NFC link being established, and paragraph [0039], where the NFC tag is generated and transmitted automatically, and 
control the display to display the at least one screen on the at least one display region respectively.  See Kumar Fig. 2, 290, and Fig. 3, 332.  
However, Kumar does not explicitly teach of identifying an application being executed.  In a similar field of endeavor, Marano teaches of a method of displaying information of a mobile device on an external display (see Marano abstract).  As Marano further teaches in paragraphs [0126] and [0127], and corresponding Fig. 6, a resource (application) generates a first user interface for display on a mobile device.  Upon the resource receiving an identification of an external display (mobile device connecting to external display device), the resource generates a second user interface for display on the external display.  Therefore, the resource (application) is “identified” in that the resource is sent the notification because it is executing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the identification of a currently executing application of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.
While Kumar does teach of identifying a primary content and supplemental contents based thereon (see Fig. 3), Kumar does not explicitly teach of displaying an incoming call screen and transmitting a call log and contact screen.  Le Clech teaches of a method of managing incoming telephony communication events on a user equipment display, (see abstract).  Le Clech further teaches of monitoring a telephony device for a communication event in Fig.3, step 308.  Le Clech further shows in Fig. 3, steps 314-318, a notification of the event may be generated, where the system retrieves supplemental sender information, and displays said notification on a device in communication with the telephony device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the primary and supplementary content of Kumar with the telephone call related information of Le Clech.  One of ordinary skill would have been motivated to have made such modification because Kumar never limits themselves to the types of content which may be displayed and as LeClech teaches in paragraph [0001], providing call notification on a television interface was well known, and implanting such notification on a client device would benefit a user in giving greater control over managing the notifications.
Still further, while Le Clech teaches of supplemental information related to a calling party, (see Le Clech, paragraph [0028]), Le Clech does not explicitly recite such information being a call log screen and a contact screen.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the supplemental information of Kumar in view of Le Clech to include a call log screen and contact screen.  One of ordinary skill would have been motivated to have made such modification because as Kumar teaches in paragraphs [0026]-[0029] that supplemental data items are identified based upon a primary data item, where call logs and contact screen are seen as being directly related to a telephone application.  Furthermore, as Le Clech teaches in paragraph [0028], such supplemental information is associated with a calling user for a receiving user to better identify said calling user, where a call log and contact screen would be beneficial to a user in aiding identification of a calling user.

Regarding claim 23, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to display the call log screen and the contact screen by expanding the at least one display region.  As may be seen in Fig. 3 of Kumar, the display region of receiving device 320 is much larger than that of sending device 310.  Kumar further teaches in paragraph [0033] of the receiving larger data size versions of the data item.  These teachings are interpreted as an “expanded” display region.

Regarding claim 24, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to fix a size of the at least one display region and display the call log screen and the contact screen by reducing a size of the call log screen and the contact screen.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, supplemental content items may be transmitted and presented at a reduced scale (fixed size).

Regarding claim 26, modified Kumar teaches the device of claim 22 as described above.  Kumar further teaches the following:
the processor is further configured to: control the display to display the call log screen and the contact screen as different sized screens.  As Kumar teaches in paragraph [0050], and corresponding Fig. 3, primary content 332 is a much larger size than supplemental content 334.  

As per claim 28, the claims limitations are substantially similar to those of claim 16 and are rejected utilizing identical reasoning.

Regarding claims 31, modified Kumar teaches the method or claim 28 as described above.  The remaining limitations of claim 31 are substantially similar to those of claim 19 and are rejected utilizing identical reasoning.

As per claim 34, the claims limitations are substantially similar to those of claim 22 and are rejected utilizing identical reasoning.

Regarding claim 37, modified Kumar teaches the method of claim 34 as described above.  However, Kumar does not explicitly teach of a default screen.  Marano further teaches the following:
the master screen being defined as a default screen of the application or a last screen of a previous operation of the application.  As Marano shows in Fig. 5C, mobile computing device 102 may have a current screen (default/master screen).  External display 202 may display the current screen of the mobile device, as well as further “slave” screens, i.e. screens lower in a hierarchy, while the mobile device displays only the current display.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the display sharing of Kumar, with the multiple slave windows of Marano.  One of ordinary skill would have been motivated to have made such modification because as Marano teaches in paragraph [0004], such additional screens of an executing application would benefit a user of Kumar when the user wishes to view an application on a larger display area.  Furthermore, as Marano teaches in paragraph [0124], identifying and displaying the slave screens would benefit a user in optimizing the interface based upon the type of display device.

Claims 20, 21, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Marano in view of Le Clech applied to claims 16 and 28, and further in view of Yoshida et al. (US 2013/0038793), hereinafter Yoshida.

Regarding claim 20, modified Kumar teaches the device of claim 16 as described above.  However, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is further configured to transmit the slave screen in response to the application being executed by the third electronic device.  As Yoshida shows in Fig. 2b, and corresponding paragraph [0046], up to three portable phone terminals may be connected to a single TV 1.  As Yoshida teaches in paragraph [0105], a source device may be selected which transmits a content screen which is scaled.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph [0005], switching source devices in a multiple device environment, was a well known technique at the time.

Regarding claim 21, modified Kumar teaches the device of claim 20 as described above.  However, as described above, Kumar does not explicitly teach of a third device.  Yoshida teaches the following:
the processor is configured to: in response to the incoming call being received from the third electronic device, control the display to display the incoming call screen  as the master screen and transmit a caller detailed screen as the slave screen.  As Yoshida shows in Fig. 9, upon a call being received via the sending device, an incoming call screen is shown on the primary receiving display.  This incoming call screen is shown as a smaller section (slave screen) and shows the number which is calling (caller detailed screen).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the single sending device of Kumar, with the multiple possible sending devices of Yoshida.  One of ordinary skill would have been motivated to have made such modification because as Yoshida teaches in paragraph [0005], switching source devices in a multiple device environment, was a well known technique at the time.

Regarding claims 32 and 33, Kumar teaches the method of claim 28 as described above.  The remaining limitations of claims 32 and 33 are substantially similar to those of claims 20 and 21 respectively and are rejected utilizing identical reasoning.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175